El Juez Presidente Sr. Quiñones,
emitió la opinión del tribunal.
El Fiscal de la Corte de Distrito del Distrito Judicial de Guayama formuló acusación contra Manuel Viruet por infrac-ción del art. 161 del Código Penal, y verificado el arresto del acusado, prestó fianza para su libertad provisional, por la suma de quinientos ($500) dollars, suscrita por Don Arturo Díaz y Don Vicente Bodríguez como fiadores, por la que se obligaron á responder de la comparecencia del acusado ante el tribunal, en cualquiera época y á que el acusado acataría-las órdenes y providencias de la corte, así como que compare-cería también al pronunciamiento de la sentencia que se dic-tara contra él, en la mencionada causa, sometiéndose á la eje-cución de la misma; siendo la condición de esta fianza que si el acusado faltare á cualquiera de esas obligaciones, pagarían los fiadores al Pueblo de Puerto Bico el importe de la misma. En 11 de abril de 1906, el acusado fué debidamente citado para que compareciera á la vista de su causa ante la Corte *125de Distrito de Gfuayama, la que tendría lugar el día 23 del mismo mes, y en aquella misma fecha, ó sea el ,11 del expre-sado mes de abril, los fiadores fueron también debidamente notificados de que el acusado había sido citado para que com-pareciera al juicio el mencionado día 23, advirtiéndoseles, además, la obligación en que estaban de presentar dicho acusado ante la corte, en la fecha señalada para el juicio, ó de lo contrario, sería confiscada la fianza que tenían prestada. Llegado el día del juicio, como no compareciera el acusado, la corte, á moción del Fiscal, ordenó la confiscación de la fianza.’ El día 25 de abril, del mismo año, el acusado fué arrestado en Ponce por la Policía Insular y entregado al día siguiente á sus fiadores; éstos, en el mismo día 26 de abril, presentaron una moción á la Corte de Distrito de Gfuayama, por conducto de su abogado Sr. Nadal, manifestando que habiendo tenido conocimiento oportunamente de que el acusado Manuel Viruet no se encontraba en su residencia de Cayey, y temiendo que se hubiera dado á la fuga, empezaron á practicar gestiones para su busca, las que dieron por resultados la captura del mismo por la policía; que si el día 23 de abril, señalado para el juicio de su causa, no compareció el acusado ante la corte, no fué por la voluntad de sus fiadores, los cuales practicaron cuantas diligencias tuvieron á su alcance para conseguir la entrega de aquél á la autoridad; por esas razones solamente, é invocando los preceptos del artículo 396 del Código de En-juiciamiento Criminal, suplicaron á la corte se sirviera dejar sin efecto la confiscación de la fianza, acordada en el acto del juicio, y declarar á los fiadores libres de toda responsa-bilidad por ese concepto.
En 26 de abril de 1906 la Corte de Distrito de Gfuayama, entendiendo que los fiadores habían justificado debidamente haber practicado diligentes gestiones pára la captura del acusado, á quien habían entregado á las autoridades antes de finalizar el término de la corte, y teniendo en cuenta que la incomparecencia del acusado hubo de ocasionar los gastos consiguientes á la suspensión del juicio, dejó sin efecto la *126orden de confiscación de fianza, bajo la condición de que los fiadores de Manuel Yiruet reintegraran los gastos ocasiona-dos por su incomparecencia al juicio. ,
Contra esa resolución interpuso recurso de apelación para ante este tribunal el Fiscal del Distrito de G-uayama, que in-teresó la revocación de la misma.
Este caso tiene alguna semejanza con el del Pueblo de Puerto Rico v. Guadalupe Cruz y otro, procedente también de la misma Corte de Distrito de Guayama, y resuelto recien-temente por este tribunal, que confirmó en todas sus partes la resolución apelada; difieren, sin embargo, en que en aquel caso ‘aparecía justificado en los autos, no solamente que los fiadores comparecieron y explicaron á la corte las diligencias que habían, practicado en busca del acusado, sino también que el mismo acusado explicó su falta de comparecencia, alegando, bajo juramento, que antes de salir de la casa de su padre le dijeron que su juicio tardaría dos ó tres meses en celebrarse, y que apenas tuvo conocimiento de que se le buscaba por las autoridades fué á Guayama para entregarse á las mismas; mientras que en el caso presente, el acusado nó ha explicado ante el tribunal los motivos que le impidieran comparecer ante el mismo, en el día señalado para la celebración del juicio de su causa, ni han tratado siquiera sus fiadores de justificar esa misma incomparecencia, dando al efecto alguna explica-ción satisfactoria, para así salvar las responsabilidades con-traídas como tales fiadores.
El artículo 396 del Código- de Enjuiciamiento Criminal, en su edición inglesa, que es la original, dice claramente que si el acusado ó sus fiadores comparecieren y explicaren satisfac-toriamente la incomparecencia de aquél á la celebración del juicio, el tribunal, en los casos en que hubiere decretado la confiscación- de la fianza por ese concepto, podrá ordenar se deje sin efecto, bajo las condiciones que estimare justas.
Como el único motivo que se ha alegado como fundamento de la moción para que se deje sin efecto la confiscación de la fianza decretada en este caso, es el haber practicado los *127fiadores diligentes gestiones para la captura del acusado, y como según el artículo 396, ya citado, lo que debe explicarse satisfactoriamente es la incomparecencia del acusado á la cele - bración del juicio, y no la falta de diligencia de sus fiadores para evitar esa misma incomparecencia, bay que estimar que el Juez de la Corte de Distrito de Gnayama, que dictó la reso-lución apelada, no ejerció debidamente la facultad discrecio-nal que para estos casos concede el expresado artículo, sin duda por la falta de claridad que se advierte en la redacción del mismo en el .texto español, comparándola con la del texto inglés, y en su virtud, entendemos .que debe _ revocarse la mencionada resolución, dictada en veinte y seis de abril de 1906, objeto de la presente, apelación, y decretarse la confis-cación de la fianza que por la suma de quinientos dollars, y á favor del Pueblo de Puerto Eico, suscribieran Don Arturo Díaz y Don Vicente Rodríguez, como fiadores de ■ Manuel Viruet, requiriéndoseles al efecto para el .pago de la misma, y librándose, en su caso, la correspondiente ejecución para la satisfacción de la sentencia.

Revocada.

Jueces concurrentes: Sres. Hernández, Figueras, Mac-Leary y Wolf.